Title: From William Cranch to John Quincy Adams, 21 June 1825
From: Cranch, William
To: Adams, John Quincy


				
					Dr Sir,
					Alexandria 21st. June 1825
				
				Mr. Thomas Grafton Addiron junr. having a wish to be employed in the public service has requested a letter of introduction to you. I have not the pleasure of a personal acquaintance with Mr. Addiron, but am assured from a very respectable source “that he is a very correct young man in his moral character;” his family connections are highly respectable.With great respect, I am, / Dr. Sir, your obedt. servt.
				
					W. Cranch—
				
				
			